—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 11, 1997, which, insofar as appealed from as limited by defendant’s brief, denied defendant’s motion to stay arbitration, unanimously affirmed, with costs.
Defendant’s motion to stay arbitration of an issue arising in this action on the ground that the issue had been determined in an earlier arbitration between the parties was properly denied. Absent a showing that arbitration of the issue would violate the expressed public policy of the State, “any remaining questions, including whether a prior award constitutes a bar to the relief sought, are within the exclusive province of the arbitrator to resolve” (Board of Educ. v Patchogue-Medford Congress of Teachers, 48 NY2d 812, 813; see, Matter of Port Auth. v Port Auth. Police Sergeants Benevolent Assn., 225 AD2d 503; Matter of Resnick v Serlin, 119 AD2d 825). Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.